Case 2:21-cv-01291-WJM-MF Document 76 Filed 09/21/21 Page 1 of 2 PageID: 1090




                                       September 21, 2021

via e-file only

Honorable Judge William J. Martini, U.S.D.J.
United States District Court
Martin Luther King, Jr., Building and U.S. Courthouse
50 Walnut Street, Newark, New Jersey 07102

        RE:       Elizabeth McNair, et al. v. State of New Jersey, et al.,
                  Civil Action No: 2:21-cv-01291-WJM-MF
                  Request to Carry Motion Two Cycles

Your Honor:

This office represents Ms. Elizabeth McNair and the Estate of Darrell Smith in this
matter. As a result of an unexpected and tragic death that occurred last week, I am
currently addressing family issues state-side and will likely do the same out of the
country over the next couple of weeks.

Accordingly, in the same vein as my September 16th letter requesting an
adjournment to the pending motion to strike, I write to request that the Court carry
the pending motion to dismiss, currently returnable October 4, 2021, preferably two
cycles—in an abundance of caution for anticipated international travel—setting the
new return date as November 1, 2021.

All counsel have consented to this request.

The Court’s attention and courtesy to this matter is greatly appreciated.




                                                     By:
 TCH/edd

 Cc: All Counsel via ECF
Case 2:21-cv-01291-WJM-MF Document 76 Filed 09/21/21 Page 2 of 2 PageID: 1091
